Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about May 11, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court correctly assessed the points at issue under the current offense section of the risk assessment instrument because, under the particular circumstances of defendant’s guilty plea in the underlying case, the disposition included additional sex crimes to which defendant had confessed, but which the People elected, as part of the disposition, not to prosecute. We have considered and rejected defendant’s remaining arguments. Concur—Sullivan, J.E, Williams, Gonzalez, Sweeny and Kavanagh, JJ.